I concur because I think the whole scheme of chapter 19 of title 104, R.S. Utah 1933, was to require a garnishment in aid of execution to issue as provided for in section 104-19-23, and that the garnishment designed to impound credits during a suit on a contract or on a judgment or decree was provided by section 104-19-1. The two were separate procedures and should not be confused. I do have difficulty with the phrase, "or at any time thereafter," contained in section 104-19-1, for it gives tenability to the argument that it may be after judgment obtained on a contract. Certainly that would be at some time after the commencement of the suit on the contract or the judgment. The words lower down in the section reading, "on such contract, judgment or decree sued upon," certainly bear out the idea that the section was meant to apply not for the purpose of collecting money on a judgment obtained, but to sequester credits pending outcome on a judgment or contract sued upon. Also in section 104-19-7 the sentence shows that it was intended that garnishment generally covered by this chapter 19 was to impound credits pending judgment. Section 104-19-23, entitled "Garnishment After Judgment," was included in the general chapter on Garnishment to cover the method of executing on a credit owing defendant. And many of the same provisions applicable to the garnishment designed to impound credits when they were appropriate, were by this section 104-19-23, by express wording, made applicable in "cases of garnishment after judgment." I believe, therefore, that the general plan as revealed by chapter 19, to separate in part the procedures for obtaining a garnishment pending judgment from that pertaining to garnishment in aid of *Page 549 
execution, overrides the reasoning which may be made from the presence of the phrase, "or at any time thereafter," in section 104-19-1.